Citation Nr: 1644588	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  11-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. Jurisdiction of the claims file now rests with the RO in Montgomery, Alabama.

In a July 2011 VA Form 9, the Veteran requested a hearing at a local VA office before the Travel Board. However, in a September 2011 correspondence, the Veteran stated that he wished to withdraw his request for a hearing. The Board deems the hearing request properly withdrawn and his request for a hearing is deemed withdrawn. See 38 C.F.R. 20.704 (d) (2015).

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a seizure disorder as a result of his service. The Veteran contends that his symptoms, to specifically include shaking episodes, began in service. See November 2016 Informal Hearing Presentation; September 2004 L. B. B., M.D., private treatment record. Additionally, the Veteran contends that he passed out while in service. See November 2016 Informal Hearing Presentation; February 1969 service treatment record. The Veteran also asserts that he was exposed to Agent Orange in service, and that his current seizure disorder is the result of his exposure to Agent Orange in service. See April 2010 Notice of Disagreement.

The Veteran's DD-214 indicates that the Veteran served in the U.S. Army as part of the field artillery with service in Vietnam, receiving a Vietnam Service Medal and a Vietnam Campaign Medal. Because the Veteran has a period of service in the Republic of Vietnam during the Vietnam era, his exposure to Agent Orange is presumed and conceded. See 38 U.S.C.A. § 1116 (f) (West 2014) (he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service).

The Veteran's service treatment records are silent to a seizure disorder; however, a February 1969 service treatment record notes that the Veteran passed out when he was standing in formation. 

A July 2003 private treatment record from T. S. R., M.D., notes a diagnosis of a seizure disorder. Additionally, private treatment records from Dr. L. B. B. indicate examinations and treatment for possible seizures and probable pseudoseizures and headaches. See September 2004, November 2004, March 2005, March 2006, and April 2007 Dr. L. B. B private treatment records. Specifically, a September 2004 private treatment record from Dr. L. B. B. notes that the Veteran reports having "shaking episodes" for many years.

The Veteran has not been afforded a VA examination for his seizure disorder. VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination. Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required). The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. Id. at 83. 

Here, treatment records show a diagnosis of seizure disorder, and the record indicates an in-service event, injury, or disease with the Veteran's service treatment record noting an incidence of passing out and with the Veteran's military personnel records corroborating the Veteran's assertions of Agent Orange exposure. Therefore, the remaining issue is whether there is a nexus between the Veteran's current seizure disorder, and his service. As there is evidence of in-service occurrence, a current disability, and a potential link between the two, examination is required to obtain an opinion regarding the etiology of the Veteran's seizure disorder. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79. Thus, given the lack of sufficient medical evidence to make a decision on this matter, the Veteran should be afforded a VA examination to address the current nature and etiology of his seizure disorder.

Upon examination, the examiner is reminded that the laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have any of several listed diseases, and served on active duty in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2015). However, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309 (e), but exposure to an herbicide is presumed or proven by the evidence, the veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service (or another incident of service). See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (which holds that a claimant is not precluded from establishing service connection for a disease with proof of direct causation). Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure. See also McCartt v. West, 12 Vet. App. 164, 167 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure). 


Last, the Board notes that the September 2004 private treatment record from Dr. L. B. B. indicates previous treatment by Dr. H. for "shaking episodes." However, no such private treatment records by Dr. H. are of record. Therefore, on remand, the Board directs the RO to obtain all outstanding and ongoing treatment records, to include those by Dr. H., Dr. L. B. B., and Dr. T. S. R..

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional relevant VA treatment records and/or private treatment records which pertain to his claim for service connection for a seizure disorder, to specifically include any private treatment by Dr. H. concerning his "shaking episodes," and any ongoing treatment by Dr. L. B. B. and Dr. T. S. R.. See September 2004 private treatment record from Dr. L. B. B. (noting treatment by Dr. H. for his "shaking episodes"). 

The Veteran should be requested to provide authorization necessary to enable the VA to obtain outstanding private treatment records from any private source identified. The RO is to request records from all identified medical providers and to the extent possible associate such records with the claims file. If such efforts prove unsuccessful, documentation to that effect should be added to the record.

2. Thereafter, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's seizure disorder.

The electronic claims file must be reviewed by the examiner. 

The examiner should obtain a complete history from the Veteran. The Veteran contends that his seizure disorder is the result of his service, to include his exposure to Agent Orange in service, and that he began experiencing "shaking episodes" in service. See November 2016 Informal Hearing Presentation; September 2004 L. B. B., M.D., private treatment record; April 2010 Notice of Disagreement. Additionally, a February 1969 service treatment record notes that the Veteran passed out while in formation. 

After reviewing the claims file and examining the Veteran, the examiner should opine as to the following question:

Whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's seizure disorder is related to his active duty service, to include his exposure to Agent Orange? 

In rendering the requested opinion, the examiner should acknowledge the Veteran's assertions as noted above. The examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A detailed rationale for the opinions must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After the development directed above has been completed, and after any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




